Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detail Action
This office action is response to the application 16/869,366 filed on 05/07/2020. 

Response to Amendments
This is in response to the amendments filed on 05/07/2020. Independent claims 21, 28 and 35 have been amended. Claims 1-20, 24, 31 and 38 are cancelled. Claims 21-23, 25-30, 32-37 and 39-40 are currently pending and have been considered below.

Terminal Disclaimer 
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,652,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given on 03/17/2021 by applicant’s representative Mr. Robert David Pointer (Reg. No. 73654).
The application has been amended as follows:

1-20.	Canceled. 

21.	(Currently Amended) A method, comprising: 
identifying, using a client device, a request to access a first resource;
determining, using the client device, that a second resource is associated with accessing the first resource based on a resource group identifier that is associated with the first resource;
determining, using the client device, a compliance rule that is associated with the first resource and the second resource based on the resource group identifier;
determining, using the client device, that the compliance rule is violated;
determining, using the client device, that the compliance rule is associated with an alternative setting that is more stringent than a current setting; 
changing, using the client device, the current setting to the alternative setting by increasing a password complexity requirement; and
	enforcing, using the client device, a remedial action instruction received from a remote computing device, wherein the remedial action instruction is received in an occurrence in which an alert has been transmitted to the remote computing device.

24.	(Cancelled) 

28.	(Currently Amended) A system, comprising,
	a computing device that comprises a hardware processor;
	a memory in communication to the computing device, wherein the memory comprises a plurality of machine instructions that, when executed, cause the computing device to at least:
identify a request to access a first resource;
determine that a second resource is associated with accessing the first resource based on a resource group identifier that is associated with the first resource;
determine a compliance rule that is associated with the first resource and the second resource based on the resource group identifier;
determine that the compliance rule is violated;
determine that the compliance rule is associated with an alternative setting that is more stringent than a current setting; 
change the current setting to the alternative setting by increasing a password complexity requirement; and 
enforce a remedial action instruction received from a remote computing device, wherein the remedial action instruction is received in an occurrence in which an alert has been transmitted to the remote computing device.

31.	(Cancelled) 

35.	(Currently Amended) A non-transitory computer-readable medium embodying program instructions executable in a client computing device that, when executed by the client computing device, cause the client computing device to at least:
identify a request to access a first resource;
determine that a second resource is associated with accessing the first resource based on a resource group identifier that is associated with the first resource;
determine a compliance rule that is associated with the first resource and the second resource based on the resource group identifier;
determine that the compliance rule is violated;
determine that the compliance rule is associated with an alternative setting that is more stringent than a current setting; 
change the current setting to the alternative setting by increasing a password complexity requirement; and 
	enforce a remedial action instruction received from a remote computing device, wherein the remedial action instruction is received in an occurrence in which an alert has been transmitted to the remote computing device.

38.	(Cancelled) 

Allowable Subject Matter
s 21-23, 25-30, 32-37 and 39-40 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior arts WILLIAMS, John Leslie et al. (2005/0257267 A1) and SANDLER; Kariel et al. (2013/0179993 A1) individually or in combination do not disclose the invention as filed. WILLIAMS discloses a technique of modifying security policy after non-conformance of security rules for device access. A prevention-based network auditing system includes a central compliance server generating network policies and configuring audits of the data communications network. An audit repository stores the gathered information for use by the compliance server for security and regulatory policy assessment, network vulnerability analysis, report generation, and security improvement recommendations. SANDLER discloses a technique of restricting access to an entity as per security policy when the policy is violated. The validation include checking if the command meets the usage restriction of the access information or if the command violates the usage restrictions, e.g. if the time limitation of the access information has expired, or if the number of times these parameters have been used in a management command is exhausted.  If the command does not conform to the access parameters and/or if it violates the usage restrictions, then resource access is denied.
What is missing from the prior art is a technique where a remedial action instruction is received in an occurrence in which an alert or notification has been transmitted to the remote device after identifying violation of an access security compliance rule.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 21, 28, 35 and thereby claims 21, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491